Citation Nr: 0845153	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, and if so, whether service 
connection is warranted for the claimed disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome, and if so, whether service 
connection is warranted for the claimed disability.

3.  Entitlement to service connection for diabetes mellitus 
as due to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities as due to 
herbicide (Agent Orange) exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as due to 
herbicide (Agent Orange) exposure.

6.  Entitlement to service connection for a brain disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and May 1995 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Manchester, New Hampshire, as well 
as an October 2006 rating determination of the RO in St. 
Petersburg, Florida.  The veteran has since moved away from 
both of these jurisdictions, and the RO in Boston, 
Massachusetts now has original jurisdiction of this appeal.  

The RO denied service connection for PTSD by rating decision 
dated in November 1992.  A claim to reopen a claim for 
service connection for an acquired psychiatric disorder was 
also denied by rating decision dated in May 1995.  The 
veteran appealed the RO's November 1992 decision, and in July 
1997, the Board denied service connection for PTSD.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 1998, the Court 
granted a joint motion for remand, vacating the Board's 
decision and remanding the issue of service connection for 
PTSD for further development and readjudication.  

The Board remanded the veteran's claim in March 1999; the RO 
also issued a decision in which it determined that the 
veteran did not file a timely notice of disagreement as to 
the May 1995 denial of the veteran's request to reopen his 
previously disallowed claim for service connection for an 
acquired psychiatric disorder.  The veteran appealed this 
decision, and in a September 2000 decision, the Board denied 
the veteran's claim that he had filed a timely notice of 
disagreement.  The issue of service connection for PTSD was 
also remanded for further development by the RO.  The veteran 
appealed the Board's decision as to the issue of timeliness 
of a notice disagreement to the Court.  A February 2001 Order 
granted a joint motion for remand as to this issue, and the 
Board's decision was vacated and remanded for further 
development and readjudication.

In a July 2001 decision, the Board determined that the 
veteran had filed a timely notice of disagreement as to the 
issue of whether new and material evidence had been submitted 
to reopen a previously disallowed claim of service connection 
for an acquired psychiatric disorder.  The issue was then 
remanded for issuance of a statement of the case in 
accordance with the Court's holding in Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran perfected an appeal, and 
the issue was returned to the Board.  The Board then reopened 
the issue of entitlement to service connection for an 
acquired psychiatric disorder and remanded for further 
development by a decision dated in November 2001.  

Eventually, the issue of entitlement to service connection 
for an acquired psychiatric disorder, including PTSD, was 
returned to the Board, and denied by a decision dated in 
September 2004.  The veteran then appealed the Board's 
September 2004 decision to the Court.  The Court vacated the 
Board's decision for inadequate reasons and bases in June 
2007 and remanded the case to the Board for readjudication.

This issue was then remanded by the Board in December 2007 to 
allow the veteran an opportunity to present oral testimony 
before a member of the Board.  Additionally, the remaining 
issues listed on appeal were remanded for issuance of a 
statement of the case in accordance with Manlincon, supra.  
The veteran perfected an appeal as to these issues; thus, 
they are returned to the Board for adjudication.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2008 as to all of the issues listed above; a 
transcript of that hearing is associated with the claims 
file.  The veteran also provided oral testimony as to the 
issue of service connection for an acquired psychiatric 
disorder, including PTSD, in June 1986, March 1995, and 
August 1995.  Transcripts of these hearings are also 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether sufficient evidence has been submitted 
to reopen a previously disallowed claim of entitlement to 
service connection for chronic fatigue syndrome as well as 
the issues of entitlement to service connection for 
peripheral neuropathy of the bilateral lower and upper 
extremities, a brain disorder, a right knee disorder, and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  An unappealed June 1986 rating decision denied service 
connection for a bilateral knee disorder based largely on the 
fact that there was no evidence that preexisting bilateral 
knee injuries were aggravated by service.

3.  Evidence received since the June 1986 decision includes 
an August 2006 VA medical opinion that the veteran's 
preexisting bilateral knee injuries were aggravated by 
military evidence; such evidence pertains to the reason for 
the previous denial and raises the reasonable possibility of 
substantiating the veteran's claim.

4.  The veteran's May 1968 pre-induction examination 
demonstrates that a left knee disorder existed at the time of 
his entry into active military service.

5.  The credible and probative evidence demonstrates that the 
veteran's preexisting left knee disorder was aggravated by 
his active duty service.

6.  The competent evidence is in relative equipoise with 
respect to the issue of whether a chronic pain disorder 
associated with psychological factors first manifested during 
service.  

7.  The competent and credible evidence of record fails to 
corroborate the veteran's claimed in-service personal assault 
stressor as it relates to his DSM-IV diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a bilateral knee disorder may 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

2.  Degenerative joint disease with history of chondromalacia 
of the left knee was aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2008).

3.  A pain disorder associated with psychological factors was 
incurred during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  With the exception of the veteran's 
PTSD claim, the Board notes that it is granting the full 
benefit sought on appeal for those issues decided herein.  In 
light of such outcome, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA regarding these claims.

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  In this regard, a 
November 2001 letters expressly told him to send VA any 
evidence needed to support his claim as soon as possible.  
See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in November 2001 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the November 2001 letter advised the 
veteran what information and evidence was needed to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, including PTSD.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  
 
Obviously the November 2001 letter was sent to the veteran 
after the initial adjudication of his PTSD claim as this 
claim was first adjudicated prior to the enactment of the 
VCAA.  However, to the extent that the notice was not given 
prior to the initial adjudication of the claim in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in November 2001 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and June 
2002, September 2002, May 2004, and June 2004 supplemental 
statements of the case were provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's PTSD claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

Turning to VA's duty to assist the veteran, the Board finds 
that VA fulfilled its duty to assist the veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  In this regard, the veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
this claim.  Finally, the veteran was afforded multiple VA 
examinations with respect to his PTSD claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

The veteran was previously denied service connection for a 
bilateral knee disorder by RO rating decisions dated in 
October 1978 and June 1986.  At the time of the most recent 
final denial, June 1986, the evidence under consideration 
consisted of the veteran's service treatment records, a June 
1985 VA examination report, and various VA and non-VA 
treatment records.  The June 1986 rating decision explains 
that although the veteran complained of knee problems during 
service, preexisting bilateral knee problems were noted at 
induction; the veteran had failed to present evidence 
sufficient to show that his preexisting bilateral knee 
problems were aggravated by his military service.  The 
veteran did not timely appeal the RO's decision; thus, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  

The veteran re-filed his claim for service connection for a 
bilateral knee disorder in December 2005.  The RO reopened 
claims for both knees in an October 2006 rating decision; 
however, it denied the underlying claims for service 
connection.  Following the RO's denial in June 1986, 
additional evidence was associated with the claims file, 
including more statements from the veteran, copies of the 
veteran's basic service personnel file, additional VA and 
non-VA treatment records, letters from private and VA 
physicians, various VA examination reports, including an 
August 2006 VA orthopedic examination, and testimony from the 
veteran at the October 2008 hearing before the Board.  The 
veteran received notice of the decision and timely appealed 
it.  

Initially, the Board notes that although the RO reopened the 
veteran's previously disallowed claim, the Board is not bound 
by such decision.  Rather, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pertinent to the veteran's request to reopen his previously 
disallowed bilateral knee claim is the August 2006 VA 
examination report.  Specifically, following a review of the 
claims file and an examination of the veteran, the August 
2006 VA examiner opined that the veteran's preexisting 
bilateral knee disorder was "at least as likely as not 
permanently aggravated by military service."  The examiner 
cited progress notes in the veteran's service treatment 
records, including a diagnosis of "chondromalacia," as 
support for his medical opinion.

The Board finds this additional evidence to be both new and 
material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In this regard, the August 2006 VA examination report 
was not of record at the time of the prior decision; 
therefore, it is new.  Furthermore, the evidence discussed 
above is material to the veteran's claim because it indicates 
that he has a current bilateral knee disorder, degenerative 
joint disease of the knees with a history of chondromalacia, 
that may have been aggravated by his military service.  
Therefore, presuming the credibility of the evidence 
submitted, such evidence is deemed to be new and material.  
See Justus, supra.  The Board therefore holds that the claim 
for entitlement to service connection for a bilateral knee 
disorder must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Left Knee Disorder

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a preexisting 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

The law presumes the veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  In the 
present case, the veteran's pre-induction examination 
reflects an abnormal clinical evaluation of the veteran's 
left knee.  A history of pre-service injury was noted, and 
despite a normal appearance, negative X-ray evaluation, full 
range of motion, and an absence of swelling, laxity, or 
McMurray's, the veteran demonstrated "very mild 
tenderness."  No diagnosed left knee disorder is noted; 
however, in light of the evidence of a history of pre-service 
injury with positive clinical findings, the Board finds that 
the presumption of sound condition at service entrance does 
not attach to the veteran's left knee.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.

Turning to the question of whether this preexisting disorder 
was aggravated by service, the Board observes that the 
veteran's service treatment records reveal that he complained 
of increasing left knee pain during service.  There is also 
evidence of complaints of buckling of the left knee.  The 
veteran was examined by a private physician in January 1969.  
It was this physician's opinion that the veteran had "severe 
chondromalacia" of the left knee.  The veteran was also 
evaluated by orthopedics during service in April 1969.  X-
rays were normal, and the veteran demonstrated full range of 
motion with mild to minimal crepitus without significant 
tenderness.  The diagnosis noted was chondromalacia by 
history.  The veteran's May 1969 separation examination 
denotes chondromalacia of the left knee in the "summary of 
defects and diagnoses."

The Board finds that the veteran's service treatment records 
corroborate his lay assertions that his preexisting left knee 
injury worsened during service.  As discussed above, the 
veteran had minimal complaints of pain at induction; 
contemporaneous medical evidence indicates increased 
complaints.  Furthermore, the veteran's previously 
undiagnosed left knee problems were characterized as 
chondromalacia during service.  In addition to this 
contemporaneous evidence, the Board observes that the veteran 
underwent a VA examination in August 2006 in which the 
examiner opined that it was "at least as likely as not" 
that the veteran's left knee was "permanently aggravated by 
military service."  The examiner cites the veteran's service 
treatment records, including the diagnosis of chondromalacia, 
as evidence supportive of this opinion.  The veteran's 
current left knee diagnosis was noted to be degenerative 
joint disease with a history of chondromalacia.

The Board finds the August 2006 VA examination report to be 
of significant probative value to its determination.  In this 
regard, the examiner's opinion is based on a complete claims 
file review, interview with the veteran, and physical 
examination of the veteran.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Moreover, the examiner cites evidence in the claims file 
which supports the medical opinion provided in the report.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion").

The Board acknowledges that some of the contemporaneous 
medical evidence of record suggests that the veteran's in-
service left knee complaints may not reflect an actual 
worsening of his disability.  Rather, there is some 
indication that his in-service (and current) complaints may 
have been related to an acquired psychiatric disorder.  
However, even with consideration of this evidence, the Board 
is not satisfied that there is clear and unmistakable 
evidence that the veteran's preexisting left knee injury was 
not aggravated by active service.  As previously discussed, 
the veteran's left knee was manifested by "very mild" 
complaints of pain at induction; no formal left knee disorder 
was found.  The veteran complained of increased pain during 
service.  Prior to separation from service, he was diagnosed 
with "severe" chondromalacia of the left knee.  Such 
evidence suggests that the veteran's left knee disability 
underwent an increase in severity during service.  Finally, 
it was the August 2006 VA examiner's opinion that this 
increase in severity was due to the veteran's military 
service.  

As the government's onerous burden of demonstrating by clear 
and unmistakable evidence that the veteran's left knee was 
not aggravated by service has not been met, the Board 
concludes that the veteran is entitled to service connection 
for a left knee disorder, diagnosed as degenerative joint 
disease with a history of chondromalacia.  

B. Acquired Psychiatric Disorder, Including PTSD

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disability.  
Throughout this appeal, he has asserted that he was treated 
during service for psychiatric problems which have continued 
through the present.  Alternatively, the veteran testified 
that he was the subject of physical and psychological abuse 
while incarcerated during service and that such abuse led him 
to develop PTSD.  

Initially, the Board observes that the record regarding the 
veteran's psychiatric problems during and since service is 
quite voluminous; it has thoroughly reviewed all the evidence 
in the veteran's claims file.  And while the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Review of the veteran's service records reflect that he was 
absent without leave (AWOL) for the period from February 5, 
1969, to April 10, 1969.  According to the veteran, he went 
AWOL following receipt of orders to report for transfer to 
the Republic of Vietnam.  A copy of these orders is of 
record.  The veteran also submitted lay statements and 
testimony asserting that prior to leaving for Oakland, 
California he was told by a physician at Fort Sam Houston 
that he would not last six months in Vietnam as a field medic 
given his knee problems.  When the veteran reported for 
transfer in Oakland, California he was seen by another 
physician who refused to acknowledge that the veteran had any 
problems with his knees.  It was at that time that the 
veteran left the military and travelled to Massachusetts.  

While AWOL, the veteran was evaluated by a private 
psychiatrist, now the veteran's treating VA psychiatrist.  
The March 1969 treatment report reflects that the veteran was 
under the impression that he was to have surgery on his knees 
in January 1969, but received orders to report for transfer 
to Vietnam instead.  The veteran reported that he attempted 
to obtain additional treatment but was told that his symptoms 
were neurotic, psychosomatic, or non-existent.  The 
psychiatrist indicated that the veteran himself still 
continued to believe that he had only a physical problem.  No 
formal psychiatric diagnosis was provided in the report.  
However, the physician did write that the veteran reminded 
him of "neurotically disabled soldiers of World War II whose 
conflicts about military service became focused on deeply 
fixed somatic symptoms."  

Upon his return to active duty service, the veteran was 
evaluated by a military psychiatrist.  The May 1969 clinical 
report provides a diagnosis of passive-dependent personality.  
This examiner also noted the veteran's extensive history of 
knee problems, including the wide range of opinions as to 
whether he actually had a disability.  The examiner went on 
to state that "this lack of consistent opinion has certainly 
served to heighten [the veteran's] anxiety and frustration, 
and psychologically this would produce an exaggeration of 
pain, in even a normal personality."  Finally, the May 1969 
report indicates that the veteran develops physical symptoms 
at times of stress.

Post-service treatment records reflect extensive treatment 
for a variety of psychiatric and psychological problems, 
including alcohol dependence, somatization disorder, 
dysthymia, depression, and PTSD.  There is also post-service 
evidence of generalized complaints of chronic fatigue, low 
grade fever, arthralgias, and various non-specific 
neurological complaints without a clear etiology.  See, e.g., 
VA Hospital Summary dated January 20, 1989.  Although the 
veteran has, at times, attributed these symptoms to post-
service occupational chemical exposure, no physician has 
provided such etiological opinion.  As a layperson, the 
veteran is not competent to provide evidence regarding a 
diagnosis or the etiology of any symptoms or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition to contemporaneous medical records, the claims 
file contains a significant number of private and VA medical 
examination reports and opinions that address the existence 
and etiology of an acquired psychiatric disability.  The 
Board will briefly discuss the findings of these medical 
professionals (psychiatrists and psychologists).  

As an initial matter, though, the Board observes that many of 
the reports of record discuss the veteran's acquired 
psychiatric disability in terms of aggravation.  However, the 
veteran's clinical psychiatric evaluation at induction was 
noted to be normal.  See Pre-Induction Examination Report 
dated in May 1968.  Moreover, the Board fails to find clear 
and unmistakable evidence that the veteran had a preexisting 
psychiatric disability.  While there is some evidence to 
suggest that the veteran may have exhibited similar 
psychiatric symptomatology prior to service, the Board 
concludes that it is not clear enough to make a finding of 
pre-service origin.  See 38 C.F.R. § 3.303(c).  As such, the 
presumption of soundness applies to this case.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  The veteran's claim is therefore 
one of service connection.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Any findings that the veteran's 
military service aggravated an acquired psychiatric 
disability will therefore be held to support a finding that 
such disability was incurred during service.

As noted above, the veteran was seen during service (while 
AWOL) by a private psychiatrist.  Records reflect that the 
veteran underwent additional evaluation by him post-service 
and, since 2002, this psychiatrist (now a VA physician) has 
treated the veteran for his psychiatric complaints.  In 
January 1995, the veteran's treating psychiatrist submitted a 
letter to VA indicating that he had reviewed the claims file 
as well as his past treatment noted from March 1969 and 
November 1991.  Following such review, it was his opinion 
that the primary causes of the veteran's disorder are due to 
a chronic somatization disorder that either "began in-or 
was intensified-by military service."  In reaching this 
conclusion, the VA psychiatrist noted that the veteran 
continues to fixate on physical complaints rather than 
acknowledge that he has any level of psychological 
disability.  

This treating psychiatrist also submitted a letter in 
September 2002 in support of the veteran's claim.  Following 
another review of the claims file, as well as an evaluation 
of the veteran in August 2002, it remained his professional 
opinion that the veteran has a current diagnosis of 
somatization disorder with dysthymia and that the full 
magnitude of this disorder emerged during service.  

Additional medical opinion was sought by VA in December 2001.  
The medical report reflects that it was the reviewing 
physician's opinion that the veteran has an antisocial 
personality disorder, which was evident during service.  
However, it was also the examiner's opinion that a 
somatization disorder was aggravated by military service.  
Following an examination of the veteran in April 2002, this 
VA examiner acknowledged evidence suggestive of a 
somatization disorder preexisting service; however, the 
examiner maintained that it appeared this disorder was 
aggravated by military service.  Although it was the 
examiner's opinion that a somatization disorder was 
aggravated by service, it was also his/her opinion that the 
veteran did not have a current somatization disorder.  See 
May 2002 VA Examination Report.  

Conversely, the veteran was evaluated in March 2003 and the 
examiner noted an Axis I diagnosis of somatization disorder, 
chronic and also acutely active.  It was the March 2003 
examiner's opinion that this disorder "probably was affected 
by his military service."  

The Board observes that the opinions provided by the December 
2001 and March 2003 VA examiners do not provide a great 
detail of explanation as to their conclusions.  Moreover, and 
perhaps more importantly, both use speculative language such 
as "probably" and "appears."  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, 
the Board finds these opinions to be of limited probative 
value in its analysis.  

The veteran's claims file was reviewed by a VA physician in 
February 2004.  The reviewing physician indicated that he/she 
also consulted the chief of psychiatry at the White River 
Junction VA Medical Center in assembling this opinion.  The 
medical report contains a recitation of pertinent medical 
evidence in the claims file, including the veteran's service 
treatment records and the opinions discussed above.  
Following a review of the evidence, the physician concluded 
that the veteran's primary Axis I diagnosis is alcohol 
dependence; there was also nothing to suggest that the 
veteran has ever met the criteria in the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV) for a 
somatization disorder.  In support of this diagnostic 
impression, the reviewing physician noted that many of the 
veteran's symptoms which have been attributed by other 
physicians to a somatoform disorder are actually consistent 
with alcohol dependence and withdrawal.  As for the veteran's 
Axis I diagnosis of dysthymia, it was the examiner's opinion 
that this disorder was secondary to the veteran's alcohol use 
disorder.  

At this point in its analysis the Board notes that the 
veteran asserts that he developed alcohol dependence during 
service.  Specifically, the veteran testified that the 
medicines given to him during service contained a significant 
amount of alcohol and that he became dependent on the 
substance as a result.  The veteran's post-service treatment 
records show that he continues to receive treatment for 
alcohol dependence.  Regardless of whether the veteran's 
alcohol dependence began in service, service connection is 
not warranted for this disability and any related disorders.  
In this regard, VA law and regulations provide that no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Following receipt of the February 2004 VA examination report, 
the veteran submitted his entire claims file to a private 
psychologist, J. Mangold, Ph.D., for a private opinion.  See 
Psychological Report dated March 25, 2004.  The extensive 
report (thirty pages) is of record, and contains Mr. 
Mangold's professional opinion that the veteran has an 
acquired psychiatric disorder (other than alcohol dependence) 
that is directly relatable to military service.  Following a 
twenty-plus hour review of the claims file, Mr. Mangold 
explained that the veteran exhibits symptoms of a somatoform 
disorder.  However, he agreed with the February 2004 VA 
physician that the veteran does not meet the criteria 
provided in the DSM-IV for a somatization disorder.  Rather, 
it was Mr. Mangold's opinion that the veteran's disorder 
meets the DSM-IV criteria for a different somatoform 
disorder, namely, a pain disorder associated with 
psychological factors (formerly a psychogenic pain disorder 
under DSM-III criteria).  Mr. Mangold indicated that the 
symptomatology described in the March 1969 and May 1969 
clinical evaluations, as well as the "conceptualization" 
provided by the veteran's treating psychiatrist, are 
consistent with this diagnosis (despite the fact that they 
assigned a diagnosis of a somatization disorder).  

Mr. Mangold explained that the veteran must exhibit at least 
four pain symptoms, two gastrointestinal symptoms, and one 
sexual symptom in order to meet the DSM-IV criteria for a 
somatization disorder.  There is no competent evidence that 
the veteran has complained of any gastrointestinal or sexual 
symptoms during or since service.  Conversely, the veteran's 
disability picture is accurately described by another 
somatoform disorder, a pain disorder associated with 
psychological factors.  According to the DSM-IV, such 
disorder is characterized by the following criteria: pain in 
one or more anatomical sites of sufficient severity to 
warrant clinical attention; the pain causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning; psychological 
factors are judged to have the major role in the onset, 
severity, exacerbation, or maintenance of the pain; the 
symptom or deficit is not intentionally produced or feigned 
(as in Factitious Disorder or Malingering); the pain is not 
better accounted for by a Mood, Anxiety, or Psychotic 
Disorder and does not meet criteria for Dyspareunia.  

It was Mr. Mangold's professional opinion as a practicing 
psychologist since 1986 that the veteran's service treatment 
records pertaining to his knee problems, AWOL incident, 
psychiatric evaluation, and eventual discharge clearly 
"describe an exacerbation of Psychogenic Pain Disorder."  
See Psychological Report at 5.  

Following the submission of Mr. Mangold's March 2004 
assessment, the VA obtained an additional opinion.  The 
reviewing physician concluded that the February 2004 
diagnosis of alcohol dependence was the veteran's only Axis I 
psychiatric disorder, and that such disorder was not 
attributable to service.  The Board notes that although the 
reviewing physician indicated that the claims file was 
reviewed, the report itself is less than two pages, and fails 
to contain any discussion of the March 2004 private 
psychological assessment, including whether the veteran meets 
the criteria for a pain disorder associated with 
psychological factors.  In the absence of a more detailed 
rationale for the conclusion contained in the report, the 
Board finds this opinion to be of limited probative value.  
See Hayes, supra.  See also Sklar v. Brown, 5 Vet. App. 140 
(1993).  

As evident from the above discussion, there is a significant 
amount of competent evidence on both sides of the debate 
regarding whether the veteran has an acquired psychiatric 
disorder (other than alcohol dependence) that was incurred 
during service.  In weighing these opinions, the Board 
observes that many, if not all, involved a review of the 
veteran's claims file (as of that date).  Moreover, all of 
these opinions were provided by professionals in the field of 
psychological and psychiatric disorders.  Thus, there is 
nothing to indicate that the opinions provided are not well-
informed or incompetent.  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The Board notes that the extensive discussion provided by Mr. 
Mangold in the March 2004 private psychological assessment 
appears to reflect a significant amount of thought and 
analysis.  Not only does the March 2004 report reference 
those records which support the conclusion(s) provided in the 
report, but Mr. Mangold spends a great deal of time 
explaining exactly how the veteran's disability picture meets 
the criteria for a somatoform disorder during and since 
service.  Under such circumstances, it will be afforded great 
probative weight.  See Hayes, supra.  However, the February 
2004 VA opinion was also based on an extensive review of the 
claims file.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Moreover, it too contains a rationale for its opinion.  In 
sum, despite reviewing identical records of evidence, the 
February 2004 VA examiner and J. Mangold, Ph.D. came to 
entirely different medical conclusions as to the existence 
and etiology of an acquired psychiatric disorder.  

In light of such circumstances, the Board concludes that 
there is a genuine equipoise regarding whether the veteran's 
current somatoform disorder, a pain disorder associated with 
psychological factors, was incurred during service.  The 
Board will therefore grant the veteran the benefit of the 
doubt in accordance with 38 U.S.C.A. § 5107(b) (West 2002), 
and find that it is at least as likely as not that the 
evidence supports a nexus between a current acquired 
psychiatric disorder and service.  As such, service 
connection for a pain disorder associated with psychological 
factors should be granted.

The Board notes that the veteran, in claiming service 
connection for an acquired psychiatric disorder, contended 
that service connection was warranted for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f) (2007).  With regard to the second PTSD 
element as set forth in 38 C.F.R. § 3.304(f), evidence of an 
in-service stressor, the veteran's lay testimony alone will 
not be enough to establish the occurrence of an alleged non-
combat stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
 38 C.F.R. § 3.303(d) (2008).  See also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In the present case, the veteran asserts that his PTSD is due 
to physical and psychological abuse incurred while 
incarcerated following his period of being AWOL.  As such, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Additionally, in the case 
where the claimed stressor involves personal assault, VA is 
required to follow alternative development procedures that 
might aid in substantiating the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) (2008).  See also VA's Adjudication 
Procedure Manual M21-1, Part III, paras. 5.14(c)(7)-(8).  In 
sum, if military records contain no documentation that 
personal trauma occurred, VA is to consider secondary 
evidence, such as lay statements indicating increased use or 
abuse of leave without an apparent reason or describing 
episodes of depression, panic attacks, or anxiety, but no 
identifiable reasons for the episodes, or evidence of 
behavioral changes that occurred around the time of the 
incident.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether such evidence indicates the occurrence 
of a personal assault.  38 C.F.R. § 3.304(f).  

In the present case, the claims file contains a number of 
diagnoses of PTSD based on the veteran's claimed stressor of 
abuse during incarceration.  See, e.g., Psychological 
Assessment dated March 25, 2004.  There is also evidence that 
the RO made appropriate attempts to verify the veteran's 
claimed stressor through military records.  See Service 
Personnel Records (including Court Martial documents) 
(provided by the veteran and the National Personnel Records 
Center (NPRC); Negative Reply from U.S. Armed Services Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) dated in April 
1999.  Unfortunately, none of the evidence obtained contained 
anything that might verify the veteran's lay statements.  The 
claims file also reflects that the veteran presented lay 
evidence, namely, a buddy statement, in support of his claim.  
However, this lay statement describes ongoing degradation and 
ridicule that the veteran experienced during service while 
stationed at Fort Sam Houston.  See Lay Statement received 
October 5, 1994.  There is no mention of any physical (or 
even psychological) abuse during the veteran's period of 
incarceration in Massachusetts.  Since the PTSD diagnoses in 
the record are based upon this stressor event, the buddy 
statement is insufficient upon which to substantiate his 
claim.  See 38 C.F.R. § 3.304(f).  

The Board is sympathetic to the veteran's testimony that 
these events occurred and that he now has PTSD based upon 
such trauma.  It has also considered the various statements 
and opinions from the veteran's VA psychiatrist and J. 
Mangold regarding the credibility of the veteran's stressors 
and statements.  However unfortunate, though, the Board 
cannot grant service connection for PTSD without credible, 
supporting evidence of the veteran's claim.  The Board is 
satisfied that VA has assisted the veteran in every way 
possible at this time.  Without more specific information 
regarding the incident or events/behaviors that might 
indicate abuse following the incident, verification (even 
through a medical opinion) is impossible.  Therefore, 
inasmuch as VA is unable to confirm that the veteran's 
alleged stressor actually took place, he is unable to meet 
one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	
ORDER

New and material evidence having been submitted, the claim of 
entitlement to a bilateral knee disorder is reopened, and to 
this extent the claim is granted.

Entitlement to service connection for degenerative joint 
disease of the left knee with a history of chondromalacia is 
granted.

Entitlement to service connection for a pain disorder with 
associated psychological factors is granted

Entitlement to service connection for PTSD is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the remaining claims on appeal.

I. Social Security Administration Records

Initially, the Board observes that the record reflects that 
the veteran is not in receipt of disability benefits from the 
Social Security Administration (SSA).  However, there is 
evidence which suggests that the veteran applied for such 
benefits in years past.  In this regard, the claims file 
contains a December 1983 VA treatment record in which the 
physician indicated that the veteran desired "a written 
statement that would help him in attempting to get disability 
pension from Social Security and the VA."  Also of record is 
a copy of correspondence from the veteran to a member of 
Congress, received by the RO in April 1986, in which the 
veteran authorizes the member of Congress to obtain 
information from the SSA to assist in a claim for SSA 
disability benefits.  Finally, a copy of a May 2001 White 
House Call Report reflects that the veteran complained that 
he was having problems obtaining disability benefits from the 
SSA.  

It is not clear from the present record what disability(ies) 
the veteran's application for Social Security disability 
benefits is based upon.  However, given the veteran's 
extensive medical history and the nature of his claimed 
disabilities, it is likely that some of these disabilities 
would have been the subject of a SSA claim.  Furthermore, the 
fact that the veteran appeared to be making simultaneous 
claims to the VA and the SSA suggests that the disabilities 
such claims are based upon are identical or, at the very 
least, near-identical.  Following this assumption, the Board 
finds a remand is necessary to obtain any records associated 
with any claims for SSA disability benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187-8 (2002) (records 
associated with SSA disability claims cannot be unilaterally 
deemed irrelevant by VA because the possibility that such 
records contain relevant evidence pertaining to etiology 
cannot be foreclosed absent a review of these records).

II. Agent Orange Exposure

The veteran has claimed service connection for type II 
diabetes mellitus as due to herbicide (Agent Orange) exposure 
during service.  He testified at the October 2008 Board 
hearing that his unit participated in two-day field training 
while stationed at Fort Sam Houston in San Antonio, Texas in 
which they were sprayed with herbicide by low-flying planes.  
The veteran indicated that he was told it was an insecticide; 
however, he testified that there were lines of dead trees 
everywhere, suggesting to him that it was, in fact, an 
herbicide.  Protective gear was not worn, and the veteran was 
saturated with the spray.  

Pursuant to section 3.309(e) of Title 38 of the Code of 
Federal Regulations, type II diabetes mellitus shall be 
service-connected, even if there is no record of such disease 
during service, if the veteran was exposed to an herbicide 
agent during active military, naval, or air service, and 
diabetes has become manifest to a degree of 10 percent or 
more any time after service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2008).  Furthermore, a veteran who, during active military, 
naval, or air service, had service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2008).  

The veteran has not asserted that his military experience 
included service in the Republic of Vietnam.  Similarly, 
there is no contention that the veteran served in the areas 
where herbicide use and/or testing has been verified by the 
Department of Defense (DOD).  The Board finds that it may not 
presume that the veteran was not exposed to Agent Orange 
during service.  In this regard, there is nothing to indicate 
that herbicide use/storage at Fort Sam Houston has been 
previously investigated by DOD, nor is there any indication 
that VA has undertaken any effort to verify the veteran's 
claimed exposure.  Under these circumstances, the Board 
concludes that the VA should attempt to obtain confirmation 
of the veteran's lay statements regarding exposure from 
appropriate sources.

III. Service Connection for a Right Knee Disorder

As discussed above, the veteran was previously denied service 
connection for a right knee disorder as the competent 
evidence failed to demonstrate that a preexisting disorder 
was aggravated by military service.  New and material 
evidence was received which raised the reasonable possibility 
of substantiating a claim for aggravation.  Thus, the claim 
was reopened.  For the following reasons, the Board finds 
that this issue is not ready for adjudication and that a 
remand is necessary.

Throughout this appeal, the veteran has submitted lay 
evidence indicating that he injured his right knee in a 
motorcycle accident prior to entering military service.  In 
fact, the veteran recounted this right knee injury during 
service when evaluated in January and April 1969.  However, a 
review of the veteran's May 1968 pre-induction examination 
makes not mention of any right knee problems.  There is also 
no indication that any clinical evaluation of the right knee 
was abnormal at the time of entrance into service.  

Absent any notation of right knee problems at induction, or 
clear and unmistakable evidence that the veteran's right knee 
problems preexisted service, the presumption of soundness 
applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In the 
present case, the Board concludes that the veteran's own 
history of a preexisting right knee injury is insufficient to 
rebut the presumption of soundness.  Such evidence, absent 
any clinical evidence at entrance, fails to demonstrate that 
a right knee disorder clearly and unmistakably preexisted 
service.  Thus, the veteran's claim is one for service 
connection.  See Wagner, 370 F.3d at 1096.  This means that 
no deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2008).  

However, as noted above, the agency of original jurisdiction 
has not yet adjudicated the veteran's claim under a theory of 
service connection.  Rather, his claim has always been 
adjudicated as one of aggravation.  Thus, no initial 
adjudication has been completed on this issue.  In the 
interest of judicial economy and avoidance of piecemeal 
litigation, the Board concludes that a remand is therefore 
necessary for the purpose of allowing the agency of original 
jurisdiction to adjudicate the issue of entitlement to 
service connection for a right knee disorder.  If the claim 
remains denied, appellate review will then be appropriate.  
In doing so, the Board finds that a new VA examination should 
be provided which addresses the issue of direct service 
connection.  In requesting an opinion, the Board observes 
that the veteran complained of right knee problems during 
service, and that it was suggested that the veteran's right 
knee complaints might constitute chondromalacia.  See Dr. 
Abate Treatment Report dated January 31, 1969.  Furthermore, 
the August 2006 VA examiner opined that military service 
aggravated the veteran's right knee.  Under these 
circumstances, the Board finds that additional medical 
evidence is necessary to aid the Board in its determination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for 
Unit Records Research (CURR)), or any 
other appropriate agency that may be 
indicated, to determine whether herbicides 
were being stored or used at, or in the 
vicinity of, Fort Sam Houston in San 
Antonio, Texas.  The information 
concerning dates, unit names, and other 
relevant information contained in the 
veteran's personnel records should be 
provided.  The JSRRC should be requested 
to provide any information that would tend 
to confirm or deny the storage/use of 
herbicides at Fort Sam Houston from 
September 1968 to January 1969.  If JSRRC 
responds with a request for additional 
information or with suggestions of other 
agencies that should be contacted, the 
agency of original jurisdiction should 
follow up on these responses.  Any 
negative reply should be documented in the 
claims folder.

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any right 
knee disorder, including degenerative 
joint disease with history of 
chondromalacia.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any right knee 
disorder, providing diagnoses for all 
identified disorders.  The examiner should 
then provide an opinion as to whether any 
current right knee disorder, including 
degenerative joint disease or 
chondromalacia, is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a right knee 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


